ORDER
PER CURIAM.
Robert D. Fischer (Husband) appeals the trial court’s pendente lite order directing him to pay Dorothy E. Fischer (Wife) $10,260 per month temporary maintenance. Husband argues the trial court abused its discretion in awarding Wife temporary maintenance of $10,260 per month because that amount exceeds the amount required to provide for Wife’s reasonable needs or to maintain the status quo during the pendency of the dissolution of marriage proceeding.
We have reviewed the briefs of the parties and the record on appeal and find the claims of eiTor to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).